Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,841,462 in view of Bernstein et al. (US 2016/0277802) and further in view of Allegretti et al. (US 2016/0234551).  	
Regarding claim 15 of the instant application:
Regarding claim 15:
A social entertainment device formed by a non-transitory social entertainment computer program downloaded to a wireless device which when executed by the wireless device operates to output social entertainment media for arranged play on a display of the wireless device using at least one video channel defined by a particular hashtag, the social entertainment device being configured to:
Claims 1, 2 and 11 of US Patent No. 10,841,462:

Claim 1: A wireless networked record session device, comprising: a wireless device operating a user interface to generate social entertainment media for arranged play in one of a plurality of video channels each identified by a hashtag, the user interface being configured to: 
allow purchase of coins by the wireless device for payment to be disbursed at least in part to another wireless device user; 
cause push of a notification to at least one of a plurality of other social entertainment devices to announce pending play of a recording from the social entertainment device;
cause push of a notification to a plurality of other wireless devices monitoring a video channel identified by a particular predefined hashtag to announce a pending live recording from the user interface of the wireless device;
intermittently operate a camera on the social entertainment device to stop-and- start record a live record session for a fixed maximum recorded length of time of no more than 65 seconds;

intermittently operate a camera on the wireless device to stop-and-start record a live record session for a fixed maximum length of time of no more than 65 seconds; and
transforming audio of the live record session by causing application of at least a selected one of a plurality of audio filters to the live record session;




transforming an image from the camera of the social entertainment device for display as a selectable video filter; transforming video of the live record session by application of the selectable video filter;
Claim 2:  further comprising: a plurality of audio filters from which a desired one is selected to provide a given audio effect on the audio associated with said live record session;  

wherein said given audio effect is created by a combination of audio filters emulating selection of at least one of the following: one of a plurality of possible microphones; one of a plurality of possible cutting heads; and one of a plurality of possible cutting stylus.

Claim 11: wherein the user interface is further configured to: apply at least one selected video filter to the recorded live record session to provide a given video effect on said live record session.
associate the recorded live record session for playing in arranged sequence with record sessions of some of the plurality of other social entertainment devices, 


the recorded live record session having a branded watermark applied thereto;
associate the recorded live record session for arranged play within the video channel identified by the particular predefined hashtag for playing in arranged sequence with record sessions of other wireless devices all within the video channel identified by the particular predefined hashtag;
immediately upon startup of the social entertainment computer program on the wireless device a record session by another of the plurality of other social entertainment devices is played with the branded watermark on the display of the social entertainment device; and

record sessions of a sub-plurality of the plurality of other social entertainment devices are played in arranged sequence on the display of the social entertainment device.
wherein said live record session recorded on the wireless device is played in the arranged sequence with record sessions of other wireless devices on each other wireless device set to watch video or audio of the video channel identified by the particular predefined hashtag.


	As noted in the table, each and every limitation of claim 15 of the instant application is met by or is equivalent to the limitations of claims 1, 2 and 11 of US Patent No. 10,841,462 and is therefore fully anticipated. Regarding the missing limitations above (in bold), Bernstein teaches upon startup of the social entertainment computer program on the wireless device a record session by another of the plurality of other social entertainment devices is played with the branded watermark on the display of the social entertainment device (in Fig. 4A and paragraph 65 teaches upon startup of the application, the home/default screen displays videos in a list from other users that are viewable at the user’s device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Bernstein into claim 1 of U.S. Patent No. 10,841,462 because said incorporation allows for the benefit of improving the user experience by displaying content that are interesting for others.
	While claim 1 of U.S. Patent No. 10,841,462 and Bernstein teaches the claimed above, fails to teach, however, Allegretti teaches in paragraph 51 of applying watermarks to uploaded videos.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Allegretti into the proposed combination of claim 1 of U.S. Patent No. 10,841,462 and Bernstein because said incorporation allows for the benefit of indicating that the video is copyrighted.
Dependent claims 16-26 are met by a combination of Claims 2-11 of US Patent No. 10,841,462, Bernstein and Allegreti as discussed above in relation to claim 15 of the instant application.	
Claims 15-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,212,426 in view of Allegretti et al. (US 2016/0234551).
Regarding claim 15 of the instant application:
Regarding claim 15:
A social entertainment device formed by a non-transitory social entertainment computer program downloaded to a wireless device which when executed by the wireless device operates to output social entertainment media for arranged play on a display of the wireless device using at least one video channel defined by a particular hashtag, the social entertainment device being configured to:
Claim 1 of US Patent No. 11,212,426


1. A social entertainment user interface operating on a wireless device, the social entertainment user interface being operable to generate social entertainment media for play in arranged sequence in at least one video channel identified by a particular hashtag, the social entertainment user interface being configured to: 

allow purchase of coins using the social entertainment user interface for payment to be disbursed at least in part to a user of one of the plurality of other wireless devices;

wherein the coins are payable to an account associated with one of the plurality of other wireless devices as remuneration for creating their own record session in a respective social entertainment user interface operating on one of the plurality of other wireless devices, the coins may be purchased in bulk using the social entertainment user interface, 
cause push of a notification to at least one of a plurality of other social entertainment devices to announce pending play of a recording from the social entertainment device;
cause push of a notification to at least one of a plurality of other wireless devices operating respective other social entertainment user interfaces to announce a pending recording from the social entertainment user interface of the wireless device; 

intermittently operate a camera on the social entertainment device to stop-and- start record a live record session for a fixed maximum recorded length of time of no more than 65 seconds;
intermittently operate a camera on the wireless device to stop-and-start record a live record session for a fixed maximum recorded length of time of no more than 65 seconds; 

transforming audio of the live record session by causing application of at least a selected one of a plurality of audio filters to the live record session;
transforming an image from the camera of the social entertainment device for display as a selectable video filter; transforming video of the live record session by application of the selectable video filter;
present a plurality of possible video filters, an image from a camera of the wireless device being presented for each of the plurality of possible video filters; and 

provide an option to apply at least a selected one of the plurality of possible video filters to the recorded live record session to provide a given video effect on the recorded live record session,
associate the recorded live record session for playing in arranged sequence with record sessions of some of the plurality of other social entertainment devices, the recorded live record session having a branded watermark applied thereto;
and the live record session recorded on the wireless device is provided for play in the arranged sequence with record sessions of any of the plurality of other wireless devices, queued one after another.
immediately upon startup of the social entertainment computer program on the wireless device a record session by another of the plurality of other social entertainment devices is played with the branded watermark on the display of the social entertainment device; and
and immediately upon startup of the social entertainment user interface on the wireless device a record session by one of the plurality of other wireless devices is played, and the live record session recorded on the wireless device is provided for play in the arranged sequence with record sessions of any of the plurality of other wireless devices, queued one after another.
record sessions of a sub-plurality of the plurality of other social entertainment devices are played in arranged sequence on the display of the social entertainment device.
the live record session recorded on the wireless device is provided for play in the arranged sequence with record sessions of any of the plurality of other wireless devices, queued one after another.


As noted in the table above, each and every limitation of claim 15 of the instant application is met by or is equivalent to the limitations of claim 1 of US Patent No. 11,212,426 and is therefore fully anticipated. Regarding the missing limitations above (in bold), Allegretti teaches in paragraph 51 of applying watermarks to uploaded videos.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Allegretti into claim 1 of U.S. Patent No. 11,212,426 because said incorporation allows for the benefit of indicating that the video is copyrighted.
Dependent claims 16-26 are met by a combination of Claims 2-14 of US Patent No. 10,841,462 and Allegreti as discussed above in relation to claim 15 of the instant application.

Allowable Subject Matter
Claims 15-26 of the application are allowable over the prior art for much of the same reasons as discussed in parent application number 15/283,713 (now US Patent No. 10,841,462) and application number 17/098,670 (now US Patent No. 11/212,426). The limitations as presented in claim 15 of the present application includes the limitations for presenting the “arranged play on a display device of the wireless device using at least one video channel defined by a particular hashtag”, the limitations of “associate the recorded live record session for playing in arranged sequence with record sessions of some of the plurality of other social entertainment devices, the recorded live record session having a branded watermark applied thereto; immediately upon startup of the social entertainment computer program on the wireless device a record session by another of the plurality of other social entertainment devices is played with the branded watermark on the display of the social entertainment device; and record sessions of a sub-plurality of the plurality of other social entertainment devices are played in arranged sequence on the display of the social entertainment device” further defines the limitations of the recorded live record session to be associated for playing in arranged sequence with record sessions of the plurality of other social entertainment devices, and the recorded live record session having a branded watermark applied thereto. Followed by playing a record session (with the same branded watermark as that of the first branded watermark associated the first recorded live record session) by another of the plurality of other social entertainment devices upon startup of the computer program on the wireless device. Thereafter, more record session of a sub-plurality of the plurality of other social entertainment devices are played in the arranged sequence on the display of the first user’s social entertainment device. Therefore, it seems that even though a first “recorded live record session” is recorded, it does not immediately appear for playback on any social entertainment device, unless the record session is present in the “sub-plurality of the plurality of other social entertainment devices”. Therefore, based on the discussion above and similar reasons for allowance discussed in parent applications 15/283,713 and 17/098,670, the present claims 15-26 are allowable over the prior art, pending removal of the Double Patenting Rejections above with the filing of proper Terminal Disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/           Primary Examiner, Art Unit 2481